                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DEDRA RUDLEY,
AND MINOR CHILD M.D.B.                                                     PLAINTIFF

V.                                     4:17CV00356 JM

LITTLE ROCK POLICE DEPARTMENT, et al,                                      DEFENDANTS



                                            ORDER

       Pursuant to the mandate of the Court of Appeals for the Eighth Circuit, the motion for

summary judgment filed by Defendants Hubert Bryant and Chris Oldham is granted based upon

qualified immunity. The Clerk is directed to close the case.

       IT IS SO ORDERED this 1st day of October, 2019.



                                                               _____________________________
                                                               James M. Moody Jr.
                                                               United States District Judge
